Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 39 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (U.S. Patent Pub. 2015/0241659 A1).

With respect to claim 1, Huang disclose the claimed invention (as noted in Figures 7 and 8; Embodiment 4 on pages 9-11; Data Tables 7 and 8; and paragraph [0127]), of an optical imaging lens, sequentially comprising a first lens element (410), a second lens element (420), a third lens element (430), a fourth lens element (440), a fifth lens element (450), and a sixth lens element (460) from an object side to an image side along an optical axis, wherein each of the first lens element (410) to the sixth lens element (460) comprises an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface facing the image side and allowing the imaging rays to pass through; the first lens element (410) is arranged to be a lens element in a first order from the object side to the image side and the first lens element (410) has negative refracting power; the second lens element (420) is arranged to be a lens element in a second order from the object side to the image side; the third lens element (430) is arranged to be a lens element in a third order from the object side to the image side; the fourth lens element (440) is arranged to be a lens element in a fourth order from the object side to the image side; the fifth lens element (450) is arranged to be a lens element in a fifth order from the object side to the image side; the sixth lens element (460) is arranged to be a lens element in a first order from the image side to the object side;  wherein at least one of the object-side surfaces and the image-side surfaces of the first lens element (410) to the sixth lens element (460) is a free form surface, the free form surface is crossed by a first reference plane at a first curve, wherein the first reference plane contains the optical axis; the free form surface is crossed by a second reference plane at a second curve, wherein the second reference plane contains the optical axis; and the first reference plane and the second reference plane intersect at the optical axis without overlapping, and when the first curve on the first reference plane is rotated onto the second reference plane with the optical axis as the rotation axis, the first curve and the second curve do not coincide; the optical imaging lens satisfies the following conditional expression: ImgH/(T1+G12+T2)≥4.200, wherein ImgH is an image height of the optical imaging lens, T1 is a thickness of the first lens element along the optical axis, G12 is a distance from the image-side surface of the first lens element to the object-side surface of the second lens element along the optical axis, and T2 is a thickness of the second lens element along the optical axis.
As noted in Huang, the 4th Embodiment, in Tables 7 and 8 on pages 9-11, and paragraph [0127], wherein ImgH=4.90 (noted from Figure 8) and (T1+G12+T2)=1.126, so ImgH/(T1+G12+T2)=4.352, which is greater than or equal to 4.200.
With respect to the recitation of a “free-form” surface on at least one if the first to the sixth lenses of the optical imaging lens, it is well understood that a “free-form” lens surface is a variation of an aspheric surface. Huang clearly teaches that all of the six lenses of the optical imaging system has aspheric surfaces, as noted in Table 7 on page 10. Further, Huang clearly discloses that the aspheric surfaces also have “inflection points” which are indicative of a “free-form” lens surface (please note for example on page 5, in paragraph [0070]). A further indication that the aspheric surfaces are also “free-form” is the use of the standard equation for an aspheric surface, with the addition of the higher polynomial terms, as noted on page 5, paragraph [0070]. Because of the complexities of a free-form lens surface, such as inflection points, a standard polynomial function (such as the equation used for “aspheric surfaces”) cannot completely describe the given surface. The addition of higher polynomial terms assists in describing the “free-form” surface, in addition to the standard aspheric polynomial function/equation.

With respect to claim 3, the optical imaging lens according to claim 1, wherein the optical imaging lens further satisfies the following conditional expression: (G23+T3)/T1≥1.500, wherein G23 is a distance from the image-side surface of the second lens element (420) to the object-side surface of the third lens element (430) along the optical axis, and T3 is a thickness of the third lens element (430) along the optical axis.
As noted in Huang, the 4th Embodiment, in Tables 7 and 8 on pages 9-11, and paragraph [0127], wherein (G23+T3)=1.209 and T1=0.390, so (G23+T3)/T1=3.1, which is greater than or equal to 1.500.

With respect to claim 4, the optical imaging lens according to claim 1, wherein the optical imaging lens further satisfies the following conditional expression: ALT/(T1+G34)≥3.800, wherein ALT is a sum of thicknesses of the first lens element (410), the second lens element (420), the third lens element (430), the fourth lens element (440), the fifth lens element (450) and the sixth lens element (460) along the optical axis, and G34 is a distance from the image-side surface of the third lens element (430) to the object-side surface of the fourth lens element (440) along the optical axis.
As noted in Huang, the 4th Embodiment, in Tables 7 and 8 on pages 9-11, and paragraph [0127], wherein ALT=4.764 and 9T1+G34)=0.82, so ALT/(T1+G34)=5.81, which is greater than or equal to 3.800.

With respect to claim 5, the optical imaging lens according to claim 1, wherein the optical imaging lens further satisfies the following conditional expression: TTL/(AAG+T4)≥2.800, wherein TTL is a distance from the object-side surface of the first lens element (410) to an image plane along the optical axis, AAG is a sum of a distance from the image-side surface of the first lens element (410) to the object-side surface of the second lens element (420) along the optical axis, a distance from the image-side surface of the second lens element (420) to the object-side surface of the third lens element (430) along the optical axis, a distance from the image-side surface of the third lens element (430) to the object-side surface of the fourth lens element (440) along the optical axis, a distance from the image-side surface of the fourth lens element (440) to the object-side surface of the fifth lens element (450) along the optical axis, and a distance from the image-side surface of the fifth lens element (450) to the object-side surface of the sixth lens element (460) along the optical axis, and T4 is a thickness of the fourth lens element (440) along the optical axis.
As noted in Huang, the 4th Embodiment, in Tables 7 and 8 on pages 9-11, and paragraph [0127], wherein TTL=7.913, AAG=0.2363 and T4=0.916, so TTL/(AAG+T4)=6.87.

With respect to claim 7, the optical imaging lens according to claim 1, wherein the optical imaging lens further satisfies the following conditional expression: (T4+G45)/G23≥2.000, wherein T4 is a thickness of the fourth lens element (440) along the optical axis, G45 is a distance from the image-side surface of the fourth lens element (440) to the object-side surface of the fifth lens element (450) along the optical axis, G23 is a distance from the image-side surface of the second lens element (420) to the object-side surface of the third lens element (430) along the optical axis. 
As noted in Huang, the 4th Embodiment, in Tables 7 and 8 on pages 9-11, and paragraph [0127], wherein (T4+G45)=1.108 and G23=0.275, so (T4+G45)/G23=4.03, which is greater than or equal to 2.000.

With respect to claim 8, Huang disclose the claimed invention (as noted in Figures 7 and 8; Embodiment 4 on pages 9-11; Data Tables 7 and 8; and paragraph [0127]), of an optical imaging lens, sequentially comprising a first lens element (410), a second lens element (420), a third lens element (430), a fourth lens element (440), a fifth lens element (450), and a sixth lens element (460) from an object side to an image side along an optical axis, wherein each of the first lens element (410) to the sixth lens element (460) comprises an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface facing the image side and allowing the imaging rays to pass through; the first lens element (410) is arranged to be a lens element in a first order from the object side to the image side; the second lens element (420) is arranged to be a lens element in a second order from the object side to the image side; the third lens element (430) is arranged to be a lens element in a third order from the object side to the image side; the fourth lens element (440) is arranged to be a lens element in a fourth order from the object side to the image side and the fourth lens element (440) has negative refracting power; the fifth lens element (450) is arranged to be a lens element in a fifth order from the object side to the image side; the sixth lens element (460) is arranged to be a lens element in a first order from the image side to the object side; wherein at least one of the object-side surfaces and the image-side surfaces of the first lens element (410) to the sixth lens element (460) is a free form surface, the free form surface is crossed by a first reference plane at a first curve, wherein the first reference plane contains the optical axis; the free form surface is crossed by a second reference plane at a second curve, wherein the second reference plane contains the optical axis; and the first reference plane and the second reference plane intersect at the optical axis without overlapping, and when the first curve on the first reference plane is rotated onto the second reference plane with the optical axis as the rotation axis, the first curve and the second curve do not coincide; the optical imaging lens satisfies the following conditional expression: ImgH/(T1+G12+T2) = 4.200, wherein ImgH is an image height of the optical imaging lens, T1 is a thickness of the first lens element (410) along the optical axis, G12 is a distance from the image-side surface of the first lens element (410) to the object-side surface of the second lens element (420) along the optical axis, T2 is a thickness of the second lens element (420) along the optical axis.
As noted in Huang, the 4th Embodiment, in Tables 7 and 8 on pages 9-11, and paragraph [0127], wherein ImgH=4.90 (noted from Figure 8) and (T1+G12+T2)=1.126, so ImgH/(T1+G12+T2)=4.352, which is greater than or equal to 4.200.
With respect to the recitation of a “free-form” surface on at least one if the first to the sixth lenses of the optical imaging lens, it is well understood that a “free-form” lens surface is a variation of an aspheric surface. Huang clearly teaches that all of the six lenses of the optical imaging system has aspheric surfaces, as noted in Table 7 on page 10. Further, Huang clearly discloses that the aspheric surfaces also have “inflection points” which are indicative of a “free-form” lens surface (please note for example on page 5, in paragraph [0070]). A further indication that the aspheric surfaces are also “free-form” is the use of the standard equation for an aspheric surface, with the addition of the higher polynomial terms, as noted on page 5, paragraph [0070]. Because of the complexities of a free-form lens surface, such as inflection points, a standard polynomial function (such as the equation used for “aspheric surfaces”) cannot completely describe the given surface. The addition of higher polynomial terms assists in describing the “free-form” surface, in addition to the standard aspheric polynomial function/equation.

With respect to claim 13, the optical imaging lens according to claim 8, wherein the optical imaging lens further satisfies the following conditional expression: (AAG+BFL)/T3≤4.500, wherein AAG is a sum of a distance from the image-side surface of the first lens element (410) to the object-side surface of the second lens element (420) along the optical axis, a distance from the image-side surface of the second lens element (420) to the object-side surface of the third lens element (430) along the optical axis, a distance from the image-side surface of the third lens element (430) to the object-side surface of the fourth lens element (440) along the optical axis, a distance from the image-side surface of the fourth lens element (440) to the object-side surface of the fifth lens element (450) along the optical axis, and a distance from the image-side surface of the fifth lens element (450) to the object-side surface of the sixth lens element (460) along the optical axis, BFL is a distance from the image-side surface of the sixth lens element (460) to an image plane along the optical axis, T3 is a thickness of the third lens element (430) along the optical axis.
As noted in Huang, the 4th Embodiment, in Tables 7 and 8 on pages 9-11, and paragraph [0127], wherein AAG=0.2363, BFL=2.016 and T3=0.934, so (AAG+BFL)/T3=2.41, which is less than or equal to 4.500.

With respect to claim 14, the optical imaging lens according to claim 8, wherein the optical imaging lens further satisfies the following conditional expression: TL/(G56+T6)≤6.200, wherein TL is a distance from the object-side surface of the first lens element (410) to the image-side surface of the sixth lens element (460) along the optical axis, G56 is a distance from the image-side surface of the fifth lens element (450) to the object-side surface of the sixth lens element (460) along the optical axis, T6 is a thickness of the sixth lens element (460) along the optical axis.
As noted in Huang, the 4th Embodiment, in Tables 7 and 8 on pages 9-11, and paragraph [0127], wherein TL=5.897 and (G56+T6)=1.406, so TL/(G56+T6)=4.194, which is less than or equal to 6.200.

Allowable Subject Matter
Claims 15-20 are allowed.

Claims 2, 6, 9-11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical imaging lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in claims 2, 6, 9, 10 and 12 wherein each of these claims have a conditional statement which must be met, and which the prior art of record do not meet. 
Also, in claim 11, the optical imaging lens according to claim 8, wherein when the first curve on the first reference plane is rotated onto the second reference plane with the optical axis as the rotation axis, the maximum difference between the first curve and the second curve in a direction along the optical axis is greater than 1.000 pm. It is noted that this recited limitation, if not provided by the prior art reference would be extremely difficult, if possible at all, to calculate. Since none of the prior art references appear to teach or fairly suggest this limitation, as recited in claim 11, this is claim is considered to have allowable subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to various arrangements for optical imaging lens systems having at least six lens elements, wherein some of the references are related to the present claimed invention:
	Tsai et al				U.S. Patent 8,687,292 B2
Hsu et al 				U.S. Patent 8,743,483 B2
Sato et al				U.S. Patent 10,539,761 B2
Sekine				U.S. Patent 10,564,394 B2
Oinuma et al				U.S. Patent 10,598,896 B2
Oinuma et al				U.S. Patent 10,641,990 B2
Zhang et al				U.S. Patent 10,712,538 B2
Chen et al				U.S. Patent 10,732,387 B2
Kenji et al				U.S. Patent 10,816,768 B2
Oinuma et al				U.S. Patent 10,816,773 B2
Teranishi et al			U.S. Patent 11,175,481 B2
Chen et al				U.S. Patent 11,194,127 B2
Teranishi et al			U.S. Patent 11,209,613 B2
Kenji et al				U.S. Patent 11,209,620 B2
Chen et al				U.S. Patent 11,215,792 B2
Dai et al				U.S. Patent 11,237,366 B2
Huang					U.S. Patent 11,249,283 B2
Yamazaki et al			U.S. Patent 11,262,534 B2
Chen et al				U.S. Patent 11,353,687 B2
Liao et al				U.S. Patent 11,378,782 B2
Sekine				U.S. Patent 11,391,914 B2
Kubota et al				U.S. Patent 11,442,249 B2
Sekine				U.S. Patent 11,422,337 B2
Sekine				U.S. Patent 11,422,338 B2
Jia et al				U.S. Patent 11,422,341 B2
Kubota et al				U.S. Patent 11,442,247 B2
Kubota et al				U.S. Patent 11,442,248 B2
Wang et al				U.S. Patent 11,460,678 B2
Ikeo et al				U.S. Patent 11,467,374 B2
Tsai et al				U.S. Patent Pub. 2014/0009844 A1
Hsu et al				U.S. Patent Pub. 2014/0092491 A1
Noda et al				U.S. Patent Pub. 2014/0368931 A1
Chung et al				U.S. Patent Pub. 2015/0098135 A1
Hsu et al				U.S. Patent Pub. 2015/0177484 A1
Huang et al				U.S. Patent Pub. 2015/0212296 A1
Kubota et al				U.S. Patent Pub. 2016/0004042 A1
Asami et al				U.S. Patent Pub. 2016/0011403 A1
Chen et al				U.S. Patent Pub. 2016/0033746 A1
Chen et al				U.S. Patent Pub. 2016/0124187 A1
Liao et al				U.S. Patent Pub. 2019/0302415 A1
Chen et al				U.S. Patent Pub. 2019/0302416 A1
Liao et al				U.S. Patent Pub. 2019/0302418 A1
Tsai et al				U.S. Patent Pub. 2019/0339494 A1
Chen et al				U.S. Patent Pub. 2020/0018927 A1
Chen et al				U.S. Patent Pub. 2020/0018928 A1
Kenji et al				U.S. Patent Pub. 2020/0057253 A1
Takaaki et al				U.S. Patent Pub. 2020/0057261 A1
Takaaki et al				U.S. Patent Pub. 2020/0057262 A1
Teranishi et al			U.S. Patent Pub. 2020/0057273 A1
Teranishi et al			U.S. Patent Pub. 2020/0057275 A1
Nitta et al				U.S. Patent Pub. 2021/0364761 A1
Chen et al				U.S. Patent Pub. 2022/0082792 A1
Jhang et al				U.S. Patent Pub. 2022/0308315 A1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/EVELYN A LESTER/Primary Examiner
Art Unit 2872